DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Response filed on 06/01/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Priority
Examiner has noted that the Applicant has claimed priority from the foreign application JP2019-232940 filed on 12/24/2019.
	

Status of Claims
Claims 1-20 were previously pending and subject to a final Office Action mailed 04/01/2022. Claims 1, 17, and 19 were amended. Claims 1-20 are currently pending and are allowed as indicated below.

	Response to Arguments
35 USC § 112(a)/(b)
	Applicant has amended the claims to recite limitations that are supported by the specification and provide sufficient antecedent basis. Accordingly, the 35 U.S.C. 112(a) rejection of claims 1-20 and the 35 U.S.C. rejection of claims 19-20 are withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Current available prior art alone or in combination fail to disclose every element of independent claims 1, 17, and 19. Examiner noting the limitations of “applying a first weight to the search data to obtain weighted search data; applying a second weight to the utterance data to obtain weighted utterance data, wherein the first weight is greater than the second weight; using machine learning to calculate a likelihood that the user will go out based on the weighted search data and the weighted utterance data” as the specific element not disclosed in current prior art alone or in combination. 
The following are the closest prior art:
Meyer et al. (US2017/0147951) teaches calculating a likelihood that user will go out and proactively reserving transportation for the user. The reference does not teach the cited limitations above.
Beaurepaire et al. (US2020/0175429) teaches determining a probability greater than a threshold that a user will go out and proactively reserving transportation for the user. The reference does not teach the cited limitations above.
Shen et al. (US2020/0043480) teaches analyzing the utterance of multiple users who are in different locations and determining a rideshare service for the user based on the utterance and the user’s current location. The reference does not teach the cited limitations above.
Yu et al. (US2008/0228496) in para. 22-27 teaches utilizing a variety of weighted inputs to determine a context of a user’s utterance and interaction with a user interface. The reference does not teach the cited limitations above.
Walters et al. (US2014/0244712) teaches a user providing a ride request utterance such as “I would like to arrange travel to Berlin tomorrow morning”. The reference does not teach the cited limitations above.
EP2211336 teaches detecting user utterance data, analyzing the data by using a language model, and using navigation information to modify the data. The reference does not teach the cited limitations above.
“Prediction and behavioral analysis of travel mode choice: A comparison of machine learning and logit models” https://www.sciencedirect.com/science/article/pii/S2214367X19302455 teaches utilizing machine learning to predict a user’s choice of travel based on different variables. The reference does not teach the cited limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628         

	/SHANNON S CAMPBELL/               Supervisory Patent Examiner, Art Unit 3628